Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-5, and 14
Claims 1, 2, 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (Birefringence Measurements on Crystalline Silicon, Class. Quantum Grav. 33 (2016) 015012; “Kruger”) in view of Bugaychuk et al. (Enhanced Nonlinear Optical Effect in Hybrid Liquid Crystal Cells Based on Photonic Crystal, Nanoscale Research Letters (2017); “Bugaychuk”), further in view of Consoli et al. (Lasing optical cavities based on macroscopic scattering elements, Sci. Rep. 7, 40141; doi: 10.1038/srep40141 (2017); “Consoli”), and further in view of Yeh et al. (2003/0053214; “Yeh”).
Regarding claim 1, Kruger discloses in figure 2 a device for manipulating a light radiation , the device comprising: a monolithic block “monolithic cavity ”made of homogenous transparent material “Si” that has two reflective surfaces. Kruger, Abstract (disclosing birefringent crystalline silicon) and 2.1 Experimental Setup (“The silicon sample under investigation is equipped with convex polished surfaces and highly reflective Ta2O5/SiO2 coatings which let the sample form a monolithic cavity.”).

    PNG
    media_image1.png
    173
    564
    media_image1.png
    Greyscale


Kruger, Figure 2


Further regarding claim 1, Kruger does not explicitly disclose that at least one of the two reflective surfaces is micro-structured.
However, Bugaychuk discloses in figure 1 and related text a silicon substrate Si having flat surfaces FS adjacent and microstructured surfaces MS, the microstructures representing etched pits formed in square or triangular matrices. Bugaychuk, fig. 2. Furthermore, Consoli discloses in figure 1 that it would have been obvious to one of ordinary skill in the art at the time of filing that an optical cavity defined by non-flat surfaces may support “spatially localized” interactions, Consoli, p. 1, that induce “spatial interference.” Consoli, p. 2.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kruger’s monolithic silicon optical cavity to have Bugaychuk’s microstructured surfaces because the resultant configuration would enable tailoring the optical cavity’s light guiding behavior. Consoli, fig. 2 and p. 4. 
Further regarding claim 1, Kruger in view of Bugaychuk and further in view of Consoli does not explicitly disclose that the light radiation is manipulated by being reflected multiple times on two reflective microstructured surfaces, the monolithic block including: a first zone on one surface of the monolithic block for injecting the light radiation to be manipulated, and a second zone on one surface of the monolithic block for extracting the light radiation after manipulation, wherein at least one of the two reflective surfaces is micro-structured to impart a determined spatial phase transformation on the light radiation at each reflection on micro-structurations of the at least one of the two reflective surfaces that is micro-structured.
However, Yeh discloses in figures 2a, 2b, 3a, and 3b, and related text, devices for manipulating light radiation by reflecting the light radiation multiple times on at least two reflective surfaces 201 and 202, the device comprising: a monolithic block 203/303 made of homogenous transparent material and including: a first zone 204/304 on one surface of the monolithic block for injecting the light radiation to be manipulated, and a second zone 205/305 on one surface of the monolithic block for extracting the light radiation after manipulation.

    PNG
    media_image2.png
    253
    427
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    244
    407
    media_image3.png
    Greyscale

Yeh, Figures 2b and 3b


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kruger in view of Bugaychuk and further in view of Consoli such that the light radiation is manipulated by being reflected multiple times on two reflective microstructured surfaces, the monolithic block including: a first zone on one surface of the monolithic block for injecting the light radiation to be manipulated, and a second zone on one surface of the monolithic block for extracting the light radiation after manipulation, wherein at least one of the two reflective surfaces is micro-structured to impart a determined spatial phase transformation on the light radiation at each reflection on micro-structurations of the at least one of the two reflective surfaces that is micro-structured because the resulting configuration would facilitate compensating for dispersion in optical fiber systems. Yeh, par. [0017].
Regarding claims 2, 4, and 5, Yeh discloses in figures 2 and 3 that one of ordinary skill in the art would consider that the first zone and the second zone can be considered separated and interchangeable, as recited in claim 2, that the first zone and the second zone can be disposed on the same surface of the monolithic block, as recited in claim 4, and that the first zone and the second zone can be disposed on different surfaces of the monolithic block, as recited in claim 5. 
Regarding claim 14, Kruger discloses the material of the monolithic block may exhibit birefringence. Kruger, Abstract (disclosing birefringent crystalline silicon).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kruger in view of Bugaychuk, further in view of Consoli and further in view of Yeh such that the first zone and the second zone can be considered separated and interchangeable, as recited in claim 2, that the first zone and the second zone can be disposed on the same surface of the monolithic block, as recited in claim 4, and that the first zone and the second zone can be disposed on different surfaces of the monolithic block, as recited in claim 5, because the resulting configurations would facilitate compensating for dispersion in optical fiber systems. Yeh, par. [0017].
Claims 3, 6 and 7
Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (Birefringence Measurements on Crystalline Silicon, Class. Quantum Grav. 33 (2016) 015012; “Kruger”) in view of Bugaychuk et al. (Enhanced Nonlinear Optical Effect in Hybrid Liquid Crystal Cells Based on Photonic Crystal, Nanoscale Research Letters (2017); “Bugaychuk”), further in view of Consoli et al. (Lasing optical cavities based on macroscopic scattering elements, Sci. Rep. 7, 40141; doi: 10.1038/srep40141 (2017); “Consoli”), and further in view of Yeh et al. (2003/0053214; “Yeh”), as applied in the rejection of claim , and further in view of Yang et al. (Ultra-compact grating-based monolithic optical pulse compressor for laser amplifier systems, J. Opt. Soc. Am. B 33, 2135-2143 (2016); “Yang”).
Regarding claims 3, 6 and 7, Kruger in view of Bugaychuk, further in view of Consoli, and further in view of Yeh does not explicitly disclose:
3. The device of claim 1, wherein the first zone and the second zone are merged into a unique one. 
6. The device of claim 1, wherein the first zone and the second zone are each configured to be in tilted positions with an angle alpha relative to one of the two reflective surfaces so as to have a zero incident angle for injecting the light radiation and a zero output angle for extracting the light radiation from the monolithic block. 
7. The device of claim 1, wherein the first zone and/or the second zone is (are) configured to be aligned with one of the two reflective surfaces in order to have a non-zero incident angle for the light radiation injecting inside the monolithic block so that different wavelengths of light radiations are separated due to the chromatic dispersion effect. 
However, Yang discloses in figure 5 diffraction gratings integrated onto opposite surfaces of a solid fused-silica block whose index of refraction is larger than that of air such that light input and output zones occur along the same light path section which has a non-zero incident angle with reflective surfaces.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kruger in view of Bugaychuk, further in view of Consoli, and further in view of Yeh to comprise: 
3. The device of claim 1, wherein the first zone and the second zone are merged into a unique one. Yang, fig. 5.
6. The device of claim 1, wherein the first zone and the second zone are each configured to be in tilted positions with an angle alpha relative to one of the two reflective surfaces so as to have a zero incident angle for injecting the light radiation and a zero output angle for extracting the light radiation from the monolithic block. Yeh, figs. 2 and 3 and Yang, fig. 5.
7. The device of claim 1, wherein the first zone and/or the second zone is (are) configured to be aligned with one of the two reflective surfaces in order to have a non-zero incident angle for the light radiation injecting inside the monolithic block so that different wavelengths of light radiations are separated due to the chromatic dispersion effect. Yang, figs. 5 and 9-13.
because the resulting configurations would facilitate controlling pulse shapes. Yang, Conclusion.
Claims 8-13
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (Birefringence Measurements on Crystalline Silicon, Class. Quantum Grav. 33 (2016) 015012; “Kruger”) in view of Bugaychuk et al. (Enhanced Nonlinear Optical Effect in Hybrid Liquid Crystal Cells Based on Photonic Crystal, Nanoscale Research Letters (2017); “Bugaychuk”), further in view of Consoli et al. (Lasing optical cavities based on macroscopic scattering elements, Sci. Rep. 7, 40141; doi: 10.1038/srep40141 (2017); “Consoli”), and further in view of Yeh et al. (2003/0053214; “Yeh”), as applied in the rejection of claim , and in view of Damask, Jay (6,577,455; “Damask”). 
Regarding claims 8-14, Kruger in view of Bugaychuk, further in view of Consoli, and further in view of Yeh does not explicitly disclose:
8. The device of claim 1, further comprising at least one optical fiber or fiber array assembled to the first zone and/or the second zone. 
9. The device of claim 8, further comprising at least one optical component configured to manipulate a size and a divergence of the light radiation emitting out of the optical fiber. 
10. The device of claim 8, further comprising at least one microlens to collimate the light radiation emitting out of the optical fiber. 
11. The device of claim 8, wherein the at least one optical fiber or fiber array is bonded to the first zone and/or second zone of the monolithic block and a reshaping of the light radiation out of the optical fiber is performed by the at least one of the two reflective surfaces that is micro-structured. 
12. The device of claim 8, wherein the at least one optical fiber is bonded to the first zone and/or second zone of the monolithic .sup.-block via an intermedium. 
13. The device of claim 8, wherein the at least one optical fiber is bonded to the first zone and/or second zone of the monolithic block by a liquid having the same index of refraction as the material of the monolithic block. 
However, Damask discloses in figures 14A, and related text, ‘a birefringent structure 1420 that supports a folded beam defined by an input beam 1401 launched from an input fiber 1450 wherein the light emergent from the fiber is collimated by a first lens 1451 and by an output beam 1410 launched into another fiber 1452 by transit of a second lens 1453.’ Damask, col. 13, l. 65 – col. 14, l and col. 2, ll. 63-64 (“In another embodiment, the birefringent crystal materials are selected to provide reduced temperature dependence.”) 

    PNG
    media_image4.png
    467
    595
    media_image4.png
    Greyscale

Damask, Figure 14A


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kruger in view of Bugaychuk, further in view of Consoli, and further in view of Yeh to disclose:
8. The device of claim 1, further comprising at least one optical fiber 1450 or fiber array assembled to the first zone and/or the second zone. Damask, fig. 14A.
9. The device of claim 8, further comprising at least one optical component 910 configured to manipulate a size and a divergence of the light radiation emitting out of the optical fiber. Damask, fig. 9, col. 9, ll. 40-55.
10. The device of claim 8, further comprising at least one microlens 1451 to collimate the light radiation emitting out of the optical fiber. Damask, fig. 14A.
11. The device of claim 8, wherein the at least one optical fiber or fiber array is bonded to the first zone and/or second zone of the monolithic block and a reshaping of the light radiation out of the optical fiber is performed by the at least one of the two reflective surfaces that is micro-structured. 
12. The device of claim 8, wherein the at least one optical fiber is bonded to the first zone and/or second zone of the monolithic .sup.-block via an intermedium. Here, the examiner notes that bonding optical fibers at their light emitting faces is well known and well understood by those of ordinary skill in the art.
13. The device of claim 8, wherein the at least one optical fiber is bonded to the first zone and/or second zone of the monolithic block by a liquid having the same index of refraction as the material of the monolithic block. Here, the examiner notes that bonding optical fibers at their light emitting faces by using index-matched materials is well known and well understood by those of ordinary skill in the art.
14. The device of claim 1, wherein the material of the monolithic block exhibits birefringence. Damask, fig. 14A, and related text.
because the resulting configurations would facilitate full spatial phase and amplitude control of a laser beam. Damask, col. 2, ll. 65-66 (“The result is an optically and mechanically stable composite birefringent crystal unit.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.